—In a matrimonial action, Philip L. Friedman, the former attorney of record for the defendant husband, appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), dated December 14, 1999, which, inter alia, denied his motion to fix his attorney’s lien and directed him to turn over his former client’s file to new counsel.
Ordered that the order is reversed, on the law, without costs or disbursements, the motion is granted to the extent that the matter is remitted to the Supreme Court, Nassau County, for an expedited hearing in accordance herewith, and is otherwise denied.
There is insufficient evidence to resolve the question of whether the appellant’s withdrawal as attorney was on consent, or was otherwise justifiable, so as to entitle him to a retaining lien (see, Kahn v Kahn, 186 AD2d 719; see also, Katsaros v Katsaros, 152 AD2d 539; Allen v Rivera, 125 AD2d 278). The Supreme Court therefore erred in directing him to turn over the file before an expedited hearing on this issue, and, if necessary, on the issue of the amount due on the basis of quantum meruit. The matter is therefore remitted to the Supreme Court, Nassau County, for such a hearing. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.